Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 7/9/2020.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Objections
3.  Claims 2 and 15 are objected to because of the following informalities: missing “.” at the end of these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.  Claims 3-4, 7, 10-11, 13, 16-17 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A.  The following terms lack antecedent basis:	
(i) the API interface (line 1 of claim 7; line 1 of claim 20).  Correction is required.
(ii) the proxy layer (line 2 of claim 7).  Correction is required.
(iii) the step of using a representation of at least a portion of the API and one or more similarity methods to identify one or more API queries that are the same or similar as the API query with the error (lines 1-3 of claim 13).  Correction is required.

B.  The claim language in the following claims is not clearly understood:				(i) As to claim 3, it is unclear whether “the API” (line 5) refers to “the API query” (line 3) or “one or more other API queries” (lines 3-4).  Correction is required.
(ii) As to claim 10, it is unclear whether “the API” (line 5) refers to “the API query” (line 3) or “one or more other API queries” (lines 3-4).  Correction is required.
(iii) As to claim 16, it is unclear whether “the API” (line 6) refers to “the API query” (line 4) or “one or more other API queries” (lines 4-5).  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.  Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims appear to define the metes and bounds of an invention without claiming associated computer hardware required for execution.  Correction is required.
Allowable Subject Matter
6.  Claims 1-2, 5-6, 14-15 and 18-19 are allowed.
7.  Claims 3-4, 7-13, 16-17 and 20 would be allowable if rewritten or amended to overcome the rejections set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 9,015,532 discloses testing an Application Programming Interface (API) call that includes receiving data identifying a schema associated with web services together with an API call.
U.S Patent No. 6,526,529 discloses a system of dynamic error messaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194